Title: To James Madison from William Savage, 20 January 1802 (Abstract)
From: Savage, William
To: Madison, James


20 January 1802, Kingston, Jamaica. Reports that a number of Americans are still detained on men-of-war for lack of proper papers. Enclosed account shows that a great number have been discharged, some of whom are in bad health. Many are hospitalized; many others await passage home. The latter are unable to support themselves because so many seamen have been discharged from ships in port. Has drawn on State Department for $1,588.30 to cover supplies and his commission; in addition, has made a charge of £500 for his services during the last year. Has spent all his time attending to seamen, using utmost economy. “I was given to understand when Mr. Talbot my predecessor in office resided here, he was allowed twice the sum I have charged, and when the duty’s of the office was not attended with half the difficulties I have had to encounter.” Trusts that when he draws “for this last Sum the bill will be honour’d.” Regrets that “no attention has hitherto been paid to my solicitations on this Head.” Living expenses are “extravagantly high.” Accounts from Great Britain indicate delay in framing definitive peace treaty. Suggests that if hostilities are renewed, American seamen’s papers should include city and state of birth, which are too often neglected.
 

   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 3 pp.; in a clerk’s hand, signed by Savage. Enclosure not identified. Duplicate copy (ibid.) bears 24 Jan. postscript requesting a copy of U.S. laws regarding seamen and shipmasters.


   A full transcription of this document has been added to the digital edition.
